DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1, and 43-63 remain pending in the application.
Claims 46, and 58 are rejected under 35 U.S.C. 112(b).
Claims 1, 43-55, and 62-63 are rejected under 35 U.S.C. 102(a)(1).
Claims 56-61 are rejected under 35 U.S.C. 103.

Priority
Acknowledgment is made of a claim for foreign priority under 35 U.S.C. § 119(a)-(d) or (f). Copies of the certified copies of the priority documents have been received in this National Stage application from the International Bureau (PCT Rule 17.2(a)).

Information Disclosure Statement
The information disclosure statement filed 09/06/2022 has been considered. The corresponding PTO-1449 has been electronically signed and attached.

Drawings
The drawings, filed 09/15/2020, are considered in compliance with 37 CFR 1.81 and are accepted.


Response to Amendment and Arguments
The amendment filed 09/06/2022 has been entered. 

Applicant's arguments, with respect to the rejection of claims 1, and 43-63 under 35 U.S.C. 112(b), have been fully considered and they are persuasive in part. Therefore, the 35 U.S.C. 112(b) rejection of claims 1, 43-45, 47-57, and 59-63 is withdrawn. However, the amendments introduce new indefiniteness issues in claims 46 and 58 (see below). Therefore, the 35 U.S.C. 112(b) rejection of claims 46, and 58 is maintained.

Applicant's arguments, with respect to the rejection of claims 1, 43-55, and 62-63 under 35 U.S.C. 102(a)(1), and claims 56-61 under 35 U.S.C. 103, have been fully considered but they are not persuasive. 
In response to Applicant’s argument that Zhao does not teach “an interleaved process of two logical operations such that at least parts of a second-order resulting trie are calculated only if required for evaluating the first order resulting trie”, Examiner respectfully disagrees. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., an interleaved process, at least parts of a second-order resulting trie are calculated only if required for evaluating the first order resulting trie ) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Zhao teaches applying a combination operation (AND operator, see Section 7.1) to subtries (second-order tries) of the tries R and S (first-order tries), as part of the combination operation of the tries R and S (see Section 7.1 and FIG. 7.1). Also, note that the entirety of the subtries are not evaluated (see skipped portions in FIG. 7.1 and Section 7.1). Therefore, the rejection is maintained.

In the interest of compact prosecution, Examiner recommends that Applicant tie the claims closer to the intended invention by clarifying within the claims the interleaved process and how the combination operators as applied to the subtries/tries are distinct from the JOIN and AND operations performed in the cited prior art Zhao. Incorporation of such subject matter will likely overcome the current 102(a)(1) and 103 rejections.

Claim Objections
Claims 1, 62, and 63 objected to because of the following informalities:  
In claim 1:  “ the representation of the second-order resulting trie” should read “[[the]] a representation of the second-order resulting trie” in order to avoid any confusion in antecedent basis.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 46, and 58 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 46 recites “the physical data structure of the trie”. There is insufficient antecedent basis for this limitation in the claim. Therefore, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purposes of examination, Examiner is interpreting the limitation as “a physical data structure of the trie.”

The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. 

For example, claim 58 recites “the method further comprising combining the sets of child nodes of the nodes of the input tries which correspond to a node of the resulting trie, using the logical operation, comprises bitwise combining the bitmaps of each of the nodes of the input tries which correspond to the node of the resulting trie, using the logical operation, thereby obtaining a combined bitmap.” The claim is not grammatically proper, and the meaning is not discernable. Therefore, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

The claims are interpreted as best as Examiner can understand in light of the numerous indefiniteness issues outlined prior.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 43-55, and 62-63 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhao (“Trie Methods for Structured Data on Secondary Storage” Pub. October 2000).

Regarding claim 1, Zhao teaches A method of retrieving data from an electronic database or information retrieval system, comprising the steps of: obtaining representations of two or more first-order input tries, wherein the two or more first-order input tries are higher in a sequence than second-order tries; (Zhao: Binary tries for data sets R and S (i.e. first-order) and subtries (i.e. second-order), Section 7.1); 
evaluating at least parts of a first-order resulting trie, the first-order resulting trie being a combination, using a logical operation, of the first-order input tries (Zhao: join algorithm is performed on binary tries R and S including an AND operation; an output trie is given in Figure 7.1(c), Section 7.1 and Table 7.1);
and providing as an output a representation of a resulting trie (Zhao: an output trie is given in Figure 7.1(c), Section 7.1), a set or a subset of the keys and/or other data items associated with nodes of the resulting trie, or a set of keys or values derived from keys associated with nodes of the resulting trie; 
wherein the representation of at least one of the first-order input tries is provided as an output of a second-order combination operator (Zhao: input and output tries are both traversed, Section 7.1 page 102) performing the steps of: obtaining representations of two or more second-order input tries (Zhao: Binary tries for data sets R and S including multiple subtries (i.e. second-order input tries), Section 7.1 and Figure 7.1); 
at least partially evaluating a second-order resulting trie, the second-order resulting trie being a combination, using a second-order logical operation, of the second-order input tries (Zhao: join algorithm is performed on binary tries R and S including an AND operation; an output trie is given in Figure 7.1(c), Section 7.1 and Table 7.1); 
and providing as an output the representation of the second-order resulting trie (Zhao: an output trie is given in Figure 7.1(c), Section 7.1); and
wherein at least parts of the second-order resulting trie are evaluated during the step of evaluating at least parts of the first-order resulting trie (Zhao: input and output tries are both traversed; Binary tries for data sets R and S including multiple subtries (i.e. second-order input tries),  Section 7.1 page 102 and Figure 7.1. Note that the subtries (i.e. second-order input tries) are evaluated at least during traversal of tries R and S.)

	Regarding claim 43, Zhao further teaches wherein evaluating a trie or parts of a trie comprises traversing the trie or the parts of the trie (Zhao: input and output tries are both traversed, Section 7.1 page 102).

	Regarding claim 44, Zhao further teaches wherein evaluating a trie or parts of a trie comprises providing information that traversed nodes are present in the trie (Zhao: input and output tries are both traversed, Section 7.1 page 102; Note that nodes that are traversed are present in the trie).  
	
Regarding claim 45, Zhao further teaches wherein at any given moment during the evaluation of a trie or parts of a trie, at least those parts of a physical data structure of the trie or of the parts of the trie are realized which need to be realized in that moment for the traversing the trie or the parts of the trie (Zhao: The join algorithm performs only on node levels representing the join attributes and skips others, Section 7.1 page 105. See traversed nodes and skipped nodes in Section 7.1, Figure 7.1).

Regarding claim 46, Zhao further teaches wherein at any given moment, less than an entirety of the physical data structure of the trie or of the parts of the trie are realized, and wherein only those parts of the physical data structure of the trie or of the parts of the trie are realized which need to be realized in that moment for the traversing the trie or the parts of the trie (Zhao: The join algorithm performs only on node levels representing the join attributes and skips others, Section 7.1 page 105. See traversed nodes and skipped nodes in Section 7.1, Figure 7.1).

Regarding claim 47, Zhao further teaches wherein evaluating a trie or parts of a trie comprises realizing a physical data structure of the trie or of the parts of the trie as a whole (Zhao: The join algorithm performs only on node levels representing the join attributes and skips others, Section 7.1 page 105. See traversed nodes and skipped nodes in Section 7.1, Figure 7.1).

Regarding claim 48, Zhao further teaches wherein at least at the moment of obtaining the representation of the second-order resulting trie, a physical data structure of the lower- order resulting trie or of the parts of the second-order resulting trie as a whole does not exist (Zhao: The join algorithm performs only on node levels representing the join attributes and skips others, Section 7.1 page 105. See traversed nodes and skipped nodes in Section 7.1, Figure 7.1).

Regarding claim 49, Zhao further teaches wherein a physical data structure of the lower- order resulting trie or of the parts of the second-order resulting trie as a whole is not realized (Zhao: The join algorithm performs only on node levels representing the join attributes and skips others, Section 7.1 page 105. See traversed nodes and skipped nodes in Section 7.1, Figure 7.1).

Regarding claim 50, Zhao further teaches wherein at least those parts of the second-order resulting trie are evaluated which are required for the evaluating at least parts of the first-order resulting trie (Zhao: input and output tries are both traversed; Binary tries for data sets R and S including multiple subtries (i.e. second-order input tries),  Section 7.1 page 102 and Figure 7.1. Note that the subtries (i.e. second-order input tries) are evaluated at least during traversal of tries R and S.)

Regarding claim 51, Zhao further teaches wherein at least some of the parts of the second-order resulting trie which are not required for the evaluating at least parts of the resulting trie are not evaluated, and preferably only those parts of the second-order resulting trie are evaluated which are required for the evaluating at least parts of the first-order resulting trie (Zhao: The join algorithm performs only on node levels representing the join attributes and skips others, Section 7.1 page 105. See traversed nodes and skipped nodes in Section 7.1, Figure 7.1; input and output tries are both traversed; Binary tries for data sets R and S including multiple subtries (i.e. second-order input tries), Section 7.1 page 102 and Figure 7.1. Note that the subtries (i.e. second-order input tries) are evaluated at least during traversal of tries R and S.).

Regarding claim 52, Zhao further teaches wherein at least parts of the second-order resulting trie are evaluated after at least parts of the first-order resulting trie have been evaluated (Zhao: input and output tries are both traversed; Binary tries for data sets R and S including multiple subtries (i.e. second-order input tries), Section 7.1 page 102 and Figure 7.1).

Regarding claim 53, Zhao further teaches wherein parts of the first-order resulting trie and parts of the second-order resulting trie are evaluated in an interleaved manner (Zhao: input and output tries are both traversed; Binary tries for data sets R and S including multiple subtries (i.e. second-order input tries), Section 7.1 page 102 and Figure 7.1).

Regarding claim 54, Zhao further teaches wherein the step of providing as an output the representation of the second-order resulting trie is performed before the step of at least partially evaluating the second-order resulting trie has been completed (Zhao: input and output tries are both traversed; Binary tries for data sets R and S including multiple subtries (i.e. second-order input tries), Section 7.1 page 102 and Figure 7.1; The join algorithm performs only on node levels representing the join attributes and skips others, Section 7.1 page 105).

Regarding claim 55, Zhao further teaches wherein at least one of the second-order input tries is provided as an output of a third-order combination operator and at least parts of the at least one of the second-order input tries are evaluated during the step of evaluating at least parts of the second-order resulting trie, wherein the at least one of the second-order input tries is higher in the sequence than the third-order combination operator (Zhao: input and output tries are both traversed; Binary tries for data sets R and S including multiple subtries with subtries (i.e. second-order input tries, and third-order input tries), Section 7.1 page 102 and Figure 7.1).


Claim 62 amounts to a system comprising processors configured to perform the method of claim 1.  Accordingly, claim 62 is rejected for substantially the same reasons as presented above for claim 1 and based on the references’ disclosure of the necessary supporting hardware and software (Zhao: database and secondary storage, Abstract; see computer code, page 103; discussion of algorithmic efficiency, such as disk access cost, page 108. Therefore, it is implicitly disclosed that the method is being performed on a computer.)


Claim 63 amounts to a non-transitory machine-readable storage medium comprising instructions that, when executed by one or more processors, performs the method of claim 1.  Accordingly, claim 63 is rejected for substantially the same reasons as presented above for claim 1 and based on the references’ disclosure of the necessary supporting hardware and software (Zhao: database and secondary storage, Abstract; see computer code, page 103; discussion of algorithmic efficiency, such as disk access cost, page 108. Therefore, it is implicitly disclosed that the method is being performed on a computer, and that the software for such functions in the method exist in some memory of the computer.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 56-61 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao (“Trie Methods for Structured Data on Secondary Storage” Pub. October 2000) and Eatherton et al. (US 7,249,149, hereinafter Eatherton).

Regarding claim 56, Zhao, in the analogous field of trie data structures, further teaches a method of claim 1, as shown prior.
However, Zhao does not explicitly teach wherein a node in an input trie, preferably at least all parent nodes in an input trie comprise a bitmap.
Eatherton, in the analogous field of tree data structures, teaches wherein at least all parent nodes in an input trie comprise a bitmap (Eatherton: a tree bitmap for identifying for each node of multiple nodes, Col. 4 lines 35-50).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the known technique of using bitmaps in conjunction with tree data structures, to the similar trie data structure in the same way, for their use in performing lookup operations (Eatherton, Col. 1 lines 30-34).

Regarding claim 57, the combination of Zhao and Eatherton further teaches wherein the value of the key portion of a child node in a trie is determined by the value of a bit (set) in the bitmap comprised by a parent node of the child node with which the bit of the child node is associated (Eatherton: a trie element is coded into a compact bitmap as illustrated by FIG. 4 for the root trie element. Therein the root trie element 50 has the Prefix Nodes represented by 1's and has the Vacant Nodes represented by 0's (i.e. bit set), Col. 6 lines 45-57).

Regarding claim 58, the combination of Zhao and Eatherton further teaches the method further comprising combining the sets of child nodes of the nodes of the input tries which correspond to a node of the resulting trie, using the logical operation, comprises bitwise combining the bitmaps of each of the nodes of the input tries which correspond to the node of the resulting trie, using the logical operation, thereby obtaining a combined bitmap (Eatherton: all the tree levels are merged into a single tree bitmap by taking the bit by bit AND, Col. 7 lines 55-67).

Regarding claim 59, the combination of Zhao and Eatherton further teaches wherein child nodes of the node of the resulting trie are determined and evaluated only on the basis of the combined bitmap (Eatherton: the merged bitmap is created during the search tree evaluation, Col. 4 lines 30-50, and Col. 7 lines 14-17).

Regarding claim 60, the combination of Zhao and Eatherton further teaches wherein the step of combining the bitmaps is performed before child nodes of the node of the resulting trie are determined and evaluated (Eatherton: the merged bitmap is created during the search tree evaluation, Col. 4 lines 30-50, and Col. 7 lines 14-17).

Regarding claim 61, the combination of Zhao and Eatherton further teaches wherein using a logical operation comprises combining the bitmaps of nodes using a bitwise AND Boolean operation, a bitwise OR Boolean operation, a bitwise AND NOT Boolean operation, or a bitwise XOR Boolean operation (Eatherton: all the tree levels are merged into a single tree bitmap by taking the bit by bit AND, Col. 7 lines 55-67).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Jekovec et al. (“Parallel Query in the Suffix Tree”, Pub. 2015) teaches splitting a query into p-interleaving subsequences. To answer such an interleaved query, constructing a different, interleaved suffix tree and navigating this data structure instead of the original suffix tree. Finally, mapping the obtained nodes from the interleaved suffix tree to a node in the original suffix tree (Section 5).

Giegerich et al. (“Efficient implementation of lazy suffix trees” Pub. 2003) teaches lazy evaluation of suffix trees such that a subtree is evaluated only when it is traversed for the first time.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANA ALAGIC whose telephone number is (571)270-1624. The examiner can normally be reached Monday-Friday 8:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TAMARA T KYLE can be reached on (571)272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.A./Examiner, Art Unit 2156                                                                                                                                                                                                        11/04/2022

/TAMARA T KYLE/Supervisory Patent Examiner, Art Unit 2156